DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 & 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/744373 in view of Yamada (# US 2017/0327705). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter except:
1. A curable composition comprising: a polymerizable compound; and a polymerization initiator comprising pheylbis(2,4,6-trimethyl benzoyl)phosphine oxide and diphenyl(2,4,6-trimethylbenzoyl)phosphine oxide in a mass ratio of pheylbis (2,4,6- 
Yamada teaches that to have the ink composition with high curability property, 
1. A curable composition (see Abstract) comprising: a polymerizable compound ([0049]-[0062]); and a polymerization initiator ([0031]-[0040]) comprising pheylbis(2,4,6-trimethyl benzoyl)phosphine oxide ([0034]) and diphenyl(2,4,6-trimethylbenzoyl)phosphine oxide ([0033]) in a mass ratio of pheylbis (2,4,6- trimethyl benzoyl)phosphine oxide : diphenyl(2,4,6-trimethylbenzoyl)phosphine oxide from 1:6 to 1:160 ([0038]-[0040]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the curable composition of co-pending application of the aforementioned teaching of Yamada in order to have the ink with high curability property, which gives high quality printed image. 
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (# US 2017/0327705) in view of Kakino et al. (# US 2011/0045184).
Yamada discloses:
1. A curable composition (see Abstract) comprising: a polymerizable compound ([0049]-[0062]); and a polymerization initiator ([0031]-[0040]) comprising pheylbis(2,4,6-trimethyl benzoyl)phosphine oxide ([0034]) and diphenyl(2,4,6-trimethylbenzoyl)phosphine oxide ([0033]) in a mass ratio of pheylbis (2,4,6- trimethyl benzoyl)phosphine oxide:diphenyl(2,4,6-trimethylbenzoyl)phosphine oxide from 1:6 to 1:160 ([0038]-[0040]).
Yamada discloses:
1. The supernatant obtained after the curable composition is centrifuged for 30 minutes at 70,000 rotation per minute has an absorbance of 0.02 or less at a wavelength of 700 nm.
2. The curable composition according to claim 1, wherein phenylbis(2,4,6- trimethylbenzoyl)phosphine oxide contains impurities having a retention time of 2.8 minutes and 5.4 minutes as measured by a high performance liquid chromatography.
Kakino et al. teaches that to have the ink composition with excellent jetting stability. 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the curable composition of co-pending application of the aforementioned teaching of Yamada in order to have the ink with high curability property, which gives high quality printed image. 
With respect claim 2, Yamada teaches exactly same phenylbis(2,4,6- trimethylbenzoyl)phosphine oxide as applicant claimed invention, the retention time of the impurity is the property of the material, which is constant to material. Therefore, the phenylbis(2,4,6- trimethylbenzoyl)phosphine oxide contains impurities obviously having a retention time of 2.8 minutes and 5.4 minutes as measured by a high performance liquid chromatography.
3. The curable composition according to claim 1, wherein phenylbis(2,4,6- trimethylbenzoyl)phosphine oxide accounts for 0.1 to 2 percent by mass in the curable composition (0.1 to 1%; [0028]).
4. The curable composition according to claim 1, wherein the polymerizable compound comprises at least one of a monofunctional monomer and a polyfunctional monomer ([0054]-[0057]).
5. The curable compound according to claim 1, wherein the polymerizable compound comprises at least one member selected from the group consisting of (meth)acryloylmorpholine ([0057]), cyclic trimethylolpropane formal (meth)acrylate, and 
6. The curable composition according to claim 1, further comprising a polymerizable oligomer having an ethylenically unsaturated double bond ([0026]).
7. The curable composition according to claim 1, further comprising a coloring material ([0064]-[0071]).
8. The curable composition according to claim 1 being an active energy ray curable composition ([0063]).
9. The curable composition according to claim 1 for inkjet (figure: 1; [0082]-[0083]).
10. An accommodating unit comprising: a container accommodating the curable composition of claim 1 ([0081]; [0087]).
11. A device for forming a two or three dimensional image comprising: an accommodating unit accommodating the curable composition of claim 1; an application device configured to apply the curable composition; and a curing device configured to cure the curable composition (figure: 1-3; [0087]).
12. The device according to claim 11, wherein the curing device includes a light- emitting diode ([0063]).
13. A method of forming a two or three dimensional image, comprising: applying the curable composition of claim 1; and curing the curable composition ([0082]-[0086]).
14. The method according to claim 13, wherein the curing includes emitting light using a light-emitting diode light source ([0063]).
15. Cured matter formed by using the curable composition of claim 1 ([0086]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Nakano et al. (# US 2017/0291431) discloses a photo-curable ink jet ink set includes an undercoating photo-curable ink jet ink containing a (meth)acrylic acid ester having a vinyl ether group expressed by general formula (I), and an overcoating photo-curable ink jet ink. The undercoating photo-curable ink jet ink has a higher surface tension than the overcoating photo-curable ink jet ink (see Abstract).
(2) Nakano et al. (# US 2007/0081063) discloses an ultraviolet curable ink set comprising: a white ink composition containing at least a white pigment and a polymerizable compound; and a color ink composition containing at least a coloring material of a color other than white and a polymerizable compound, wherein at least one of the white ink composition and the color ink composition contains a polymerization initiator. Also disclosed is an image recording method using the ultraviolet curable ink set (see Abstract; figure: 1).
(3) Oyanagi et al.(# US 2006/0036001) discloses an ink composition comprises fine particles having a polymerizable functional group (see Abstract).
(4) Tsuchiya et al. (# US 2017/0240754) discloses a radiation curable inkjet composition comprises a vinyl monomer, a mono-, bi-, or trifunctional urethane (meth)acrylate oligomer, and a N-vinyl compound. The vinyl monomer is of formula: H2C=CR1-COOR2-O-CH=CH-R3 (see Abstract).
(5) Loccufier et al. (# US 2017/0104547) discloses an inkjet printing method includes the steps of: a) jetting on a substrate one or more aqueous UV curable inkjet 
(6) Oyanagi et al.(# US 2008/0081119) discloses a photocurable ink set comprising a chromatic ink containing no photoradical polymerization initiator and an achromatic ink containing at least one or more photoradical polymerization initiators. Also disclosed are a printing method, a printing apparatus and a printed matter, each using the ink set (see Abstract).
(7) Andre (# US 9453135) discloses a radiation curable fluid includes a vinylether (meth)acrylate monomer, a compound including a sulfonic acid group, and a polymeric dispersant including heterocyclic groups having hetero atoms consisting of one or two nitrogen atoms (see Abstract).
(8) Nishimura et al. (# US 2011/0223391) discloses an ink composition for ink jet recording of the active energy beam curing type that comprises 30 to 80% by mass of a monofunctional acrylate having a monoalicyclic structure, 1 to 10% by mass of an urethane acrylate oligomer and 5 to 30% by mass of N-vinylcaprolactam together with a polymerization initiator and a coloring agent, and has a viscosity at 40.degree. C. of 5 to 20 mPas and a surface tension of 20 to 50 mN/m. The ink composition exhibits good ejection capability and curability, is less smelling and of great safety, and has good adhesion to a variety of substrate materials (see Abstract).
(9) Umebayashi (# US 2015/0064398) discloses an image formation method that can give an image that is excellent in terms of adhesion to a substrate, blocking 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853